DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite in that the term “in accordance with a height of each of the workpiece storage chambers on the furnace body lateral surface and corresponding to the workpiece storage chambers in a vertical relation” renders the scope of the claims indefinite in that it is not clear if the terms “in accordance” and corresponding” are intended to mean at the same level or some other correspondence or relation, rendering the scope of the claims indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008-138916 A (JP’916). JP’916, in the Applicant supplied English language translation for example, teaches a heat treating furnace, in the embodiment of figures 17 and 18 for example, including a rotary shaft (shaft at the bottom of the figure) a rotary bottom surface pivotably supported by the shaft and rotating, a plurality of workpiece storage chambers (1703) arranged on the rotary bottom surface in a multi-stage torus (doughnut) configuration around the axis of the rotary shaft as a center, a hollow bell shaped hot blast guide (1701) disposed in a center of the torus configuration on they rotary bottom surface which decreases the volumetric capacity in the furnace and adjusts the quantity of bot blast fed from above the guide (see the arrows in figure 17 for example) into the workpiece storage chambers, a furnace bottom surface spaced away from the rotary bottom surface and a furnace lateral surface disposed on the furnace bottom surface, thereby showing all aspects of claim 1.
With respect to claim 4, JP’916 includes workpiece insertion and or take out ports (0401 for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’916. As applied to claims 1 and 4 above, JP’916 shows all aspects of the above claims except the specific inclusion of an in-furnace inspection port. However, it is noted that the use of inspection ports in a furnace, in order to monitor furnace conditions, are noted to be old and well known expedients in the furnace art. Motivation to include an inspection port in the furnace of JP’916 in order to allow for the monitoring of furnace conditions and allow for greater control and efficiency of furnace operation, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Each of claims 2, 5, 6 and 8 contain allowable subject matter in that none of the cited or applied prior art show or fairly suggest the provision of a tapered furnace body bottom surface with a dust discharge as recited in instant claim 2, from which claims 5, 6 and 8 depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0278153 (the publication of the instant application) is also cited.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk